Citation Nr: 0903575	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating for right shoulder 
injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1999 to December 
2001 and from December 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In June 2004 and January 2007, 
the Board remanded this appeal for further development.

A November 2005 RO rating decision increased the evaluation 
for the veteran's service-connected right shoulder disability 
to 10 percent, effective December 20, 2001.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the circumstances of this appeal indicate that 
there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In December 2008, the veteran submitted a Medical Evaluation 
Board narrative summary and treatment records from January 
2008 and July 2008.  The evidence was mailed directly to the 
Board for consideration and was not accompanied by a waiver 
of his right to have this evidence initially considered by 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Moreover, 
review of this evidence indicates that the veteran underwent 
arthroscopic surgery on his right shoulder in January 2008, 
and appears to have been on active duty at the time.

As compensation is not payable during periods of active duty, 
verification of his most recent period of active duty must be 
accomplished.  The Medical Board report indicates that he 
reenlisted on active duty with the Army in April 2007 and was 
still on active duty as of September 2008.  Thus, 
verification of his most recent active duty service should be 
obtained through official sources.  If he is no longer on 
active duty, his service treatment records from his most 
recent period of service should also be requested.

In addition, another attempt to obtain his service treatment 
records from his active duty service from 2003 to 2005 should 
be made, to include contacting the veteran's National Guard 
Unit to see if they have those records.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his right shoulder 
since December 2001.  After securing any 
necessary authorizations, the RO/AMC 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the claims 
folder.

2.  Request that the veteran provide any 
service treatment records he may have in 
his possession from his December 2003 to 
May 2005 service or from his most recent 
period of active duty.

3.  Verify the veteran's most recent 
period of active duty, apparently 
beginning in April 2007, through official 
sources.

4.  Attempt to obtain any service 
treatment records for the veteran for the 
active duty period from December 2003 to 
May 2005 through official sources, to 
specifically include requesting the 
records from his National Guard Unit.  
Additionally, if the veteran is no longer 
on active duty from his April 2007 
enlistment, service treatment records for 
that period of service should be requested 
through official sources.

5.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he and his representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




